Case 6:18-cv-01335-CEM-LRH Document 41 Filed 04/10/19 Page 1 of 4 PagelD 417

FILED

James Everett Shelton

316 Covered Bridge Road 2%
King of Prussia, PA 19406 ld APR 10 PH 3 53
(484) 626-3942 CLERK, US UISTRICT COURT

; ‘| iSTRICT OF FLORIDA
jeshelton595@gmail.com MIDDLE D Rago FLORIDA
Plaintiff, Pro Se

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

JAMES EVERETT SHELTON
No. 6:18-cv-01335-CEM-KRS
Plaintiff,

Vv.

CSG SOLUTIONS CONSULTING LLC,
CARLOS SINENCIO GUERRERO,
Defendants

 

 

DECLARATION OF JAMES EVERETT SHELTON IN SUPPORT OF
MOTION FOR DEFAULT JUDGMENT

I, James Everett Shelton, declare under penalty of perjury:

1. I am an adult over 18 years of age.

2. I have personal knowledge of the facts set forth herein. I could and would testify
to them if called upon to do so.

3. I am a permanent resident of the Commonwealth of Pennsylvania. I am currently
in my senior year at Case Western Reserve University, majoring in Business
Management.

4. My cellular telephone number called in connection with this lawsuit, 484-626-
3942 is the only cellular telephone I own.

5. My cellular telephone number 484-626-3942 is on the National Do-Not-Call

Registry, and has been since 2015, as shown in an email J received from the FTC, which

1
Case 6:18-cv-01335-CEM-LRH Document 41 Filed 04/10/19 Page 2 of 4 PagelD 418

is attached as Exhibit A. I have never removed it from the National Do-Not-Call

Registry. It is registered in my name, at my home address and permanent residence where
Ihave lived since 1995. The thirty-three (33) illegal robocalls alleged in the complaint
occurred while I was the sole user and owner of 484-626-3942.

6. I’ve taken affirmative steps to reduce the number of telemarketing calls I get,
including placing my number on the National Do Not Call Registry, the Pennsylvania Do
Not Call List, and informing telemarketing companies that I do not wish to receive their
calls, and that if they call me I intend to pursue my claim against them.

7. I have brought TCPA cases against a minority of the telemarketers from whom I
have received unsolicited calls that I believe to be illegal. Unfortunately, it is like playing
a game of whack-a-mole, and far more keep cropping up than I have time to go after. I
spend a minority of my time fighting illegal telemarketing, and I spend the majority of
my time as a student.

8. Neither Defendant has appeared to defend themselves in this lawsuit, and Entry of
Default has been entered against all Defendants. It has been more seven (7) months since
Defendants were served with the summons and complaint on August 23, 2018.

9, The Defendants used an automatic telephone dialing system (“ATDS”) to call my
cell phone number, (484) 626-3942 at least thirty-three (3) times using the following
caller IDs: 877-847-2911, 484-626-2324, 888-245-9181, 484-626-9245, 484-626-9685, 1
(800) 945-2000, 484-626-1440, and 484-626-1634, as well as several “unknown” or
blocked caller IDs. Each of these calls are documented in detail in my Amended
Complaint at 11 38.

10. [ have attached true and correct copies of my T-Mobile phone records as Exhibit
Case 6:18-cv-01335-CEM-LRH Document 41 Filed 04/10/19 Page 3 of 4 PagelD 419

D, showing the dates and times of the Defendants’ calls to my phone, which correspond
to the spreadsheet at 11 38 of the Complaint. I am also attaching a true and correct copy
of an e-mail I received from CSG Solutions on June 10, 2018, as well as the PDF
attachment in that e-mail titled “Welcome to CSG (1).pdf”.

11. The Defendants never had “prior express consent” to call me, nor did any of the
Defendants have a pre-existing business relationship with me prior to any of the calls in
this case.

12. _ | asked the Defendants to stop calling me at least six times on the following dates:
June 11, 2018 (twice), June 21, 2018, July 31, 2018 (via e-mail), August 15, 2018 (when
I sued Defendants), and August 28, 2018. After the first DNC request on June 11, 2018, I
received twenty-three (23) additional robocalls from Defendants.

13. Attached as Exhibit C is a true and correct copy of an e-mail I sent to the
defendants on July 31, 2018 telling them to place my number on their Do-Not-Call list
and to provide me with a copy of their Do-Not-Call policy. Unfortunately, the defendants
did not respond to my e-mail, nor did they place my number on their Do-Not-Call list. As
of now, they have not sent me a copy of their Do-Not-Call policy.

14. These calls have been harassing, annoying, and a violation of my privacy. I do not
want to receive these calls. I felt bombarded, frustrated, and surprised that I was receiving
so many of these solicitation robocalls. My private life and business affairs were
continually interrupted by these robocalls.

15. Despite being served with this lawsuit, the Defendants did not cease their
telemarketing calls to my cell phone. In fact, they called me numerous additional times

on August 28 and once on August 30, 2018. This type of egregious behavior shows that
Case 6:18-cv-01335-CEM-LRH Document 41 Filed 04/10/19 Page 4 of 4 PagelD 420

the Defendants are simply scofflaws that don’t care about complying with the TCPA,
since they believe they can continue to transact business with impunity.

16. Attached as Exhibit D are my T-Mobile phone records evidencing that these calls
were made to my cell phone number, 484-626-3942.

17. My Amended Complaint seeks treble damages of $1,500 per violation of 47
U.S.C. § 227(b) and $1,500 per violation of 47 U.S.C. § 227(c), plus $1,500 for one
violation of 47 C.F.R. 64.1200(d)(1) and one violation of 47 C.F.R. 64.1200(d)(3). The
Complaint alleges thirty-three (33) violations of 47 U.S.C. §227(b) and thirty-three (33)
violations of 47 U.S.C. § 227(c). This totals $102,000 in statutory damages. I am also

seeking $535 in costs for the filing fee and process server costs.

JAMES EVERETT SHELTON
